Judgment and order affirmed, with costs. Memorandum: We find, in the record, evidence tending to establish that the plaintiff — by reason of his failure to furnish the defendant subcontractor with steel forms reasonably suitable for the construction of the work which was the subject of the contract — breached his contract and we conclude that a verdict for the defendant insurance company based thereon is not against the weight of evidence. We also conclude that, under the proofs, the jury was not required to return a verdict either for the plaintiff or for the defendant subcontractor on its counterclaim, and that the verdict of no cause of action, on both the claim and the counterclaim, was justified. We have carefully considered the additional grounds which appellant urges for reversal and are of the opinion that they are insufficient to warrant our disturbing the verdict of the jury. All concur. (The judgment is for defendant insurance company in an action for breach of contract. The order denies a motion for a new trial.) Present — Sears, P. J., Crosby, Lewis, Taylor and Dowling, JJ.